3890 WEST ANN ROAD
NORTH LAS VEGAS, NEVADA 89031
TELEPHONE (702) 870-3940
FACSIMILE (702) 870-3950

BARRON & PRUITT, LLP
ATTORNEYS AT LAW

mn BSB Ww bh

Co fo SY DH

10
11
12
13
14
15
16
17
18
19
20
ii
22
23
24
25
26
a
28

 

 

Case 3:20-cv-00701-MMD-WGC Document1 Filed 12/17/20 Page 1 of 10

DAVID BARRON, ESQ.
Nevada Bar No. 142

JOSEPH R. MESERVY, ESQ.
Nevada Bar No. 14088
BARRON & PRUITT, LLP
3890 West Ann Road

North Las Vegas, Nevada 89031
Telephone: (702) 870-3940
Facsimile: (702)870-3950
E-Mail: bpruitt@lvnvlaw.com
Attorneys for Defendant
MOTORCAR CLASSICS, LLC

UNITIED STATES DISTRICT COURT

DISTRICT OF NEVADA
ALLISA ROOT, Case No: 20 TRT 00027 1B
Plaintiff,
vs. PETITION FOR REMOVAL

RUBBER DUCK, LLC, a foreign limited liability
company, MOHAMED SAMADOV, MARKUS
ROSGEN, MOTORCAR CLASSICS, LLC and
DOES 1-V.

 

Defendants.

 

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEVADA, MOTORCAR CLASSICS. LLC respectfully shows this Court:

1. Petitioner, Motorcar Classics, LLC, is a Defendant in the above-entitled action
pursuant to an Amended Complaint filed in the 1“ Judicial District Court of the State of Nevada in
and for Carson City (“State Court”) on October 22, 2020, entitled ALLISA ROOT v. RUBBER DUCK,
LLC, et al (Case No. 20 TRT 00027 1B). Copies of Plaintiff Allis Root’s Summons, Complaint and
Amended Complaint are attached as EXHBIIT A.

2, Plaintiff's Summons and Amended Complaint in the State Court action were served on
Petitioner Motorcar Classics, LLC on November 20, 2020.

3. The above-entitled matter is a “civil action” that might have been brought originally in
federal court, and is removable under 28 U.S.C. §1441(a) from State Court to this United States
District Court based upon diversity of citizenship of the parties; upon information and belief,

Plaintiff's claims exceed this Court’s jurisdictional minimum of $75,000. See 28 U.S.C. §1332(a)(1).

 
3890 WEST ANN ROAD
NORTH LAS VEGAS, NEVADA 89031
TELEPHONE (702) 870-3940
FACSIMILE (702) 870-3950

BARRON & PRUITT, LLP
ATTORNEYS AT LAW

oc Se SN DB A SP WH YO Ke

Bo HN NB BD BD WR ND RD RO ee eae ee
oy DD WH FF WD NY KF TD CO Oo HD DRO HW B&B WwW HH KF OO

 

Case 3:20-cv-00701-MMD-WGC Document1 Filed 12/17/20 Page 2 of 10

4, According to Plaintiffs Amended Complaint, Plaintiff alleges that she has incurred
medical expenses of approximately $109,000 and economic loss in excess of $10,000. See EXHBIIT
B.

5. Petitioner Motorcar Classics, LLC is a business organized under the law of the State of
New York and has a primary place of business located in the State of New York, making it a citizen
of New York. Upon information and belief, William Branston is the sole owner/member of Petitioner
Motorcar Classics LLC, and he is a citizen of the State of New York.

6. Plaintiff Allisa Root is a citizen of the State of Nevada.

i. Defendant Rubber Duck, LLC is a business organized under the law of the State of
Pennsylvania and has a place of business located in the State of California, making it a citizen of
Pennsylvania and California. Upon information and belief, none of the members of Defendant Rubber
Duck LLC, were Nevada citizens at the time that the Plaintiff filed her amended complaint.

8. Defendant Mohamed Samadov is a citizen of the State of Pennsylvania.

9, Defendant Markus Rosgen is a citizen of the State of California.

10. This Petition for Removal is filed within thirty days of the action being removable. See
28 U.S.C. §1446(b)(1).

WHEREFORE, MOTORCAR CLASSICS. LLC prays that the above-entitled action be removed
from the First Judicial District Court of the State of Nevada in and for Carson City, to the United
States District Court for the District of Nevada.

BARRON & PRUITT, LLP

; |
DAVID BARRON, ESQ. |
Nevada Bar No. 142 (
JOSEPH R. MESERVY, ESQ. al
Nevada Bar No. 14088
3890 West Ann Road
North Las Vegas, NV 89031
Attorneys for Defendant
MOTORCAR CLASSICS, LLC

 

 

 
00701-MMD-WGC Document1 Filed 12/17/20 Page 3 of 10

EXHIBIT A

EXHIBIT A

EXHIBIT A
Case 3:20-cv-00701-MMD-WGC Document1 Filed 12/17/20 Page 4 of 10
Case No. 20 TRT 00027 1B

Dept. No. II

In The First Judicial District Court of the State of Nevada

In and for Carson City

ALLISA ROOT, SUMMONS
On I“ Amended Complaint

Plaintiff(s),
VS,

RUBBER DUCK, LLC, a foreign limited
liability company, MOHAMED SAMADOV,
MARKUS ROSGEN, MOTORCAR
CLASSICS, LLC and DOES I-V,

Defendant(s).
/

THE STATE OF NEVADA SENDS GREETINGS TO THE ABOVE-NAMED DEFENDANT:

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS, READ THE INFORMATION BELOW.

TO THE DEFENDANT: A civil Complaint has been filed by the plaintiff against you.
1. Ifyou wish to defend this lawsuit, you must, within 20 days after this Summons is served on you, exclusive of the day of service, file
with this Court a written pleading* in response to this Complaint.
2. Unless you respond, your default will be entered upon application of the plaintiff, and this Court may enter a judgment against you for
the relief demanded in the Complaint**, which could result in the taking of money or property or the relief requested in the Complaint.
3. Ifyou wish to seck the advice of an attorney in this matter, you should do so promptly so that your response may be filed on time.
4. You are required to serve your response upon plaintiff's attorney, whose address is

CHARLES M. KILPATRICK, ESQ.
ADAM L. WOODRUM, ESQ.
KILPATRICK, ADLER & BULLENTINI
412 No. Division Street
Carson City, NV 89703
(775)882-61 12
AUBREY ROWLATT, Clerk of the Court

S, BARAJAS
By: | . _____, Deputy Clerk

pate: Oleler 2 mw ad.

*There is a fee associated with filing a responsive pleading. Please refer to fee schedule.
**Note — When service by publication, insert a brief statement of the object of the action. See Rule 4.

RETURN OF SERVICE ON REVERSE SIDE
KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168

Case 3:20-cv-00701-MMD-WGC Document1 Filed 12/17/20 Page 5 of 10

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

‘WHARLES M. KILPATRICK, ESQ. he FC?

 

 

 

iy & & I
Nevada State Bar No. 00275 U& FILED
ANGELA D. BULLENTINI, ESQ. eh Se 2.9996
Nevada State Bar No. 10524 "Date
ADAM L. WOODRUM, ESQ. AUBREY ROWLATT
Nevada State Bar No. 10284 CLERK
Kilpatrick Bullentini gy §. BARAJAS 5
412 North Division Street : renee ernest DGPULY
Carson City, Nevada 89703
Tel: (775) 882-6112
Fax: (775) 882-6114
Attorneys for Plaintiff

IN THE FIRST JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
IN AND FOR CARSON CITY
ALLISA ROOT, Case No.

Plaintiff, Dept. No.

VS.

RUBBER DUCK, LLC, a foreign limited
liability company, MOHAMED SAMADOV,
MARKUS ROSGEN, MOTORCAR
CLASSICS, LLC and DOES I-V.

Defendants.
/

1* AMENDED COMPLAINT

 

COMES NOW Plaintiff, ALLISA ROOT, by and through counsel, the law firm of
KILPATRICK BULLENTINI, and for cause of action against Defendants above named, hereby

alleges and states as follows:

I

That the true names or capacities, whether individual, corporate, or associates, agents or
employees of the Defendants, and all of them named herein as DOES I-V, are unknown to the

Plaintiff who therefore sues said Defendants by such fictitious names. The Plaintiff prays leave to

Ht
Hf
/f

 
KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168

Case 3:20-cv-00701-MMD-WGC Document1 Filed 12/17/20 Page 6 of 10

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
at

28

 

 

amend this Complaint to show the true names and capacities when the same have been fully
determined.
Il
That at all times relevant to these proceedings, the Plaintiff was and remains a resident of
Carson City, State of Nevada.
Ill
That at all time relevant to these proceedings, upon information and belief, Defendant
RUBBER DUCK, LLC is a foreign business entity doing business in the state of Nevada.
IV
That at all time relevant to these proceedings, upon information and belief, Defendant
MOHAMED SAMADOV may be a resident of the state of Pennsylvania.
Vv
That at all times relevant to these proceedings, upon information and belief, Defendant
ROSGEN was a resident of the state of California.
VI
That at all times relevant to these proceedings, upon information and belief, Defendant
MOTORCAR CLASSICS, LLC was a corporation or other business entity doing business
throughout the United States but organized under the laws of the state of New York.
FIRST CAUSE OF ACTION: NEGLIGENCE CAUSING PERSONAL INJURY
VII
That on or about June 28, 2019, Defendant MOHAMED SAMADOV was operating a tractor
trailer rig owned by Defendant RUBBER DUCK, LLC, negligently allowed debris to enter into the
road way from said tractor trailer rig in violation of Nevada law. The unsecured debris blocked the
roadway, causing a roll-over accident involving Plaintiff's car. Said accident took place on IR 80
East at mile marker 108, Elko County, Nevada.
Vill
That on about June 28, 2019 Defendants ROSGEN and MOTORCAR CLASSICS, LLC
negligently failed to secure the hard top convertible of a certain 1988 Mercedes-Benz during
shipment from California to New York City, resulting in the hard top entering into the traffic lane

Ml

 
KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4]68

Case 3:20-cv-00701-MMD-WGC Document1 Filed 12/17/20 Page 7 of 10

oO FT fF ww pp

o mn

10 |

11
12
13

14 |

15
16
17
18
19
20
2]
22
23
24
25
26
27

28

 

 

 

 

 

 

 

 

on IR 80 East at Mile Marker 108, Elko County, Nevada, causing a roll over accident involving
Plaintiffs car,
IX
That as a direct and proximate result of the negligent conduct of the Defendants and each of
them, Plaintiffhas sustained certain personal injuries, including but not limited to, a broken back and
other injuries the exact nature and extent of which are unknown at this time. The Plaintiff has
incurred medical expenses of approximately $108,000, economic loss in excess of $10,000 and she
is entitled to an award of damages to reasonably compensate her for those medical expenses, out of
pocket expenses, other economic loss subject to proof, general damages, and appropriate damages
for any residual impairment and future medical expense as recoverable consistent with Nevada law.
SECOND CAUSE OF ACTION: RESPONDEAT SUPERIOR LIABILITY
Xx
Plaintiff incorporates the allegations set forth in Paragraphs I through VI as if fully set forth
here.
XI
That at the time of the aforesaid automobile accident, Defendant MOHAMED SAMADOY
was on the job and upon information and belief, operating a commercial motor vehicle owned by his
employer, Defendant RUBBER DUCK, LLC, As such, Defendant MOHAMED SAMADOV was
furthering the business interests of Defendant RUBBER DUCK, LLC at the time of said auto
accident.
XI
That at the time of said automobile accident, Defendant MOHAMED SAMADOV was acting
within the course and scope of his employment with Defendant RUBBER DUCK, LLC, and further,
that Defendant RUBBER DUCK, LLC had control over Defendant MOHAMED SAMADOV.
XI
That given the foregoing, Defendant RUBBER DUCK, ELC ig vicariously liable for the
negligence of its employee, Defendant MOHAMED SAMADOY.
XIV
That Defendant RUBBER DUCK, LLC was negligent in its failure to adequately train and
supervise its employee, Defendant MOHAMED SAMADOV.

 

 
KILPATRICK BULLENTINI 412 North Division St. Carson City, Nevada 89703-4168

Case 3:20-cv-00701-MMD-WGC Document1 Filed 12/17/20 Page 8 of 10

10
if
1
13
14

15 ||

16
17
18
19
20
21
22
23
24
25
26
27
28

|

XV
That Plaintiff has been required to retain the services of counsel and has incurred costs of suit
herein.
XVI
That Plaintiff is not a debtor in bankruptcy.
WHEREFORE, Plaintiff prays for judgment against Defendants, as follows:
1. For money damages in excess of $120,000 in an amount to be determined at the time

of trial or hearing,

 

2. For a reasonable attorney's fee together with costs of suit and interest as provided by
Statute.
3, For such other and further relief as may be deemed proper by this court,
DATED this 2ZWgday ot_ Oclabe~ 2020.
KILPATRICK BULLENTINI

hed Ukfelite
CHARLES M. KILP “RICK, ESQ.

ADAM L. WOODRUM, ESQ.
Attorneys for Plaintiff

 

 

 

 
00701-MMD-WGC Document1 Filed 12/17/20 Page 9 of 10

EXHIBIT B

EXHIBIT B

EXHIBIT B
Case 3:20-cv-00701-MMD-WGC Document1 Filed 12/17/20 Page 10 of 10

Schedule of Special Damages
for
Allisa Root

Date of Loss:

06/28/19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# [Medical Provider eh bere fmount
“1 [MED-XAirOne—ss=~=S«SS BVA] —-~«G4,OB’T.O
2 |University of Utah Medical Center 06/28/19 38,245.79
3 |Spine Nevada 07/12/19 5,900.00
4 |Carson Tahoe Health -- MRI 04/05/19 890.00
5 |Tahoe Carson Radiology 04/05/19 176.00
6 |Carson Tahoe Health -- X-rays 11/15/19 295.00
7 {Tahoe Carson Radiology 11/15/19 30.00
Medical Provider Total: $109,617.79

 

 

 

 

# |Loss / Expense _

  

4 |\ Wage Loss 353 hours @ 30. 53/hour a

   

E ~~ $10, 777.09

Amount

 

 

 

 

 

 

 

 

Loss/Expense Total:

 

 

$10,777.09

 

SCHEDULE TOTAL: $120,394.88

Last saved: 08-11-20 9:09:48 AM
